
	
		II
		109th CONGRESS
		2d Session
		S. 4006
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2006
			Mr. Allen (for himself
			 and Mr. Inhofe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend the Technology Administration Act of 1998 to
		  encourage United States leadership in the development, application, and use of
		  commercial space and airborne remote sensing and other geospatial information,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Imagery, Mapping, and Geospatial
			 Enhancement Act of 2006.
		2.Additional
			 functions of Office of Space CommercializationSection 8 of the Technology Administration
			 Act of 1998 (15 U.S.C. 1511e) is amended by adding at the end thereof the
			 following:
			
				(d)Additional
				functionsAdditional
				functions of the Office shall be to promote growth and advancement in United
				States space and airborne remote sensing technologies, and value-added services
				related thereto, by carrying out the following responsibilities:
					(1)Examine the role of commercial remote
				sensing firms, including small business, in the United States economy and the
				contribution which such firms can make in—
						(A)improving
				competition in the marketplace;
						(B)enhancing the role
				of commercial remote sensing firms in the economy of the United States;
						(C)ensuring that
				United States firms continue to lead in the global marketplace;
						(D)applying
				commercial remote sensing data, products, and services to national
				priorities;
						(E)expanding
				employment opportunities;
						(F)increasing
				productivity;
						(G)stimulating
				innovation and entrepreneurship; and
						(H)providing an
				avenue through which new and untested products and services can be brought to
				the marketplace.
						(2)Assess the effectiveness of existing
				Federal agency use of remote sensing data, products, and services, including
				grant, subsidy, and assistance programs to non-Federal entities, and facilitate
				a reduction in the use of such governmental remote sensing data, products, and
				services and increase the use of commercial remote sensing firms.
					(3)Promote the objectives of the U.S.
				Commercial Remote Sensing Space Policy, issued by the President on May 13,
				2003, particularly its provisions on relying to the maximum practical extent on
				United States commercial remote sensing capabilities and developing a long
				term, sustainable relationship between the Federal Government and the United
				States commercial remote sensing community.
					(4)Advocate and implement appropriate measures
				for creating an environment in which all commercial remote sensing firms will
				have the opportunity to compete effectively and expand to their full
				potential.
					(5)Evaluate the
				efforts of each Federal agency, and of the private sector, to assist commercial
				remote sensing firms, provide statistical information on the utilization of
				such firms by the Federal Government, and make appropriate recommendations to
				the Administrator of the National Oceanic and Atmospheric Administration, the
				President, and the Congress in order to promote the establishment and growth of
				commercial remote sensing firms.
					(6)Serve as a focal
				point for the receipt of complaints, criticisms, and suggestions concerning the
				policies and activities of any Federal agency which affects commercial remote
				sensing firms.
					(7)Counsel commercial
				remote sensing firms on how to resolve questions and problems concerning the
				relationship of such firms to the Federal Government.
					(8)Develop proposals
				for changes in the policies and activities of any agency of the Federal
				Government which will better fulfill the purposes of this section and
				communicate such proposals to the appropriate Federal agencies.
					(9)Represent the
				views and interests of commercial remote sensing firms before other Federal
				agencies whose policies and activities may affect such firms.
					(10)Enlist the
				cooperation and assistance of commercial remote sensing firms, and any
				association of such firms, in the development of procurement strategies,
				policies, and methodologies that enhance the utilization of commercial remote
				sensing firms by Federal agencies (including Federal, State, and local
				government agencies, universities, nonprofit organizations, and foreign
				governments that expend Federal funds), and strengthen the selection of such
				firms based on demonstrated competence and qualifications.
					(11)Cooperate with
				public and private agencies, businesses, and other organizations in
				disseminating information about the use and application of remote sensing, the
				capabilities of commercial remote sensing firms, and how such firms can
				participate in or assist such entities, programs.
					(12)Make such other
				recommendations as may be appropriate to assist the development and
				strengthening of commercial remote sensing firms.
					(e)DefinitionsAs
				used in this section, the term—
					(1)remote
				sensing means any activity associated with and related to geospatial
				activities associated with measuring, locating, and preparing maps, charts,
				surveys, aerial photographs, satellite images, or other graphical or digital
				presentations depicting natural or manmade physical features, phenomena, and
				legal boundaries of the Earth from airborne or spaceborne platforms or other
				types and sources of data; and
					(2)firm
				means any individual, firm, partnership, corporation, association, or other
				legal entity in the United States organized and permitted by law to engage in
				the business of practicing in the profession of remote sensing through the
				devotion of time, attention, and labor to providing remote sensing data,
				products, technology, or services as a regular course of trade or business with
				the principal objective of livelihood and profit through the sale or
				distribution
				thereof.
					.
		
